DLD-216                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3383
                                       ___________

                          CHRISTOPHER M. COLEMAN, JR.,
                                               Appellant

                                             v.

                   SECRETARY UNITED STATES DEPARTMENT
                           OF HOMELAND SECURITY
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-00857)
                      District Judge: Honorable Timothy J. Savage
                      ____________________________________

                            Submitted on a Motion for
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 14, 2016

        Before: CHAGARES, GREENAWAY, JR., and GARTH, Circuit Judges

                              (Opinion filed: May 17, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
      Christopher M. Coleman appeals from an order of the United States District Court

for the Eastern District of Pennsylvania, which dismissed his complaint against the

Secretary of the Department of Homeland Security (“DHS”). As no substantial question

is raised by the appeal, we will grant the Secretary’s motion to summarily affirm the

Court’s judgment. See L.A.R. 27.4.

      Coleman’s complaint alleges that he was employed by the Transportation Security

Administration (“TSA”), an agency within the DHS, as a Transportation Security Officer

(“TSO”). In July of 2013, he filed a complaint with the Equal Employment Opportunity

Commission (“EEOC”) alleging that TSA was harassing him because he missed work

due to health conditions. Sometime thereafter, Coleman was terminated; the TSA said

his termination was because he suffered from major depressive disorder. Coleman then

filed a second complaint with the EEOC.

      After filing an earlier counseled complaint,1 Coleman filed the pro se complaint at

issue here in 2015, complaining of the same conduct alleged in the first complaint.

Coleman’s complaint was ostensibly brought under the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. §§ 12112-12117, but the District Court also generously


1
  Coleman filed a counseled federal lawsuit in 2014, raising claims under the
Rehabilitation Act and the Family and Medical Leave Act. The defendants filed a motion
to dismiss arguing that his Rehabilitation Act claim was precluded by the Aviation and
Transportation Security Act (“ATSA”), 49 U.S.C. § 44935, and that the District Court
lacked jurisdiction to consider his Family and Medical Leave Act claim. Coleman’s
attorney then voluntarily dismissed the complaint without prejudice under Rule 41(a)(1)
                                             2
considered the complaint as raising a federal claim under the Rehabilitation Act, 29

U.S.C. § 794, and a state-law defamation claim. The District Court granted the

Secretary’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1), and Coleman timely

appealed. The Secretary has asked us to summarily affirm the District Court’s judgment.

       We exercise plenary review over a district court’s decision to grant a motion to

dismiss pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction. Free Speech

Coal., Inc. v. Att’y Gen., 677 F.3d 519, 530 (3d Cir. 2012). In reviewing an order

granting a motion under Rule 12(b)(1), we must determine whether the allegations in the

complaint, taken as true, allege facts sufficient to invoke the District Court’s jurisdiction.

Common Cause v. Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009).

       We agree with the District Court that even accepting all of Coleman’s allegations

as true, the District Court lacked jurisdiction over his claims. First, we agree that

Coleman’s claims against the Secretary in his official capacity are barred by the doctrine

of sovereign immunity, as the DHS has not consented to suit. See FDIC v. Meyer, 510
U.S. 471, 475 (1994) (“Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.”); Kentucky v. Graham, 473 U.S. 159, 166-67

(1985) (person sued in official capacity can claim immunities available to the agency,

such as sovereign immunity). Second, any ADA claim against TSA fails as government

agencies are excluded as “employers” under the ADA. 42 U.S.C. § 12111(5)(B)(i).

Third, any claim under the Rehabilitation Act fails as the ATSA precludes TSOs from


of the Federal Rules of Civil Procedure.      3
bringing claims under that Act against the TSA. See 49 U.S.C. § 44935; Field v.

Napolitano, 663 F.3d 505, 512 (1st Cir. 2011) (listing cases).2 Fourth, 18 U.S.C. § 1001

does not provide a private right of action. See Andrews v. Heaton, 483 F.3d 1070, 1076

(10th Cir. 2007); see also Wisniewski v. Rodale, Inc., 510 F.3d 294, 301 (3d Cir. 2007)

(explaining test for finding implied private right of action). And finally, because the

District Court properly dismissed all federal claims in Coleman’s complaint, the District

Court properly declined to exercise supplementary jurisdiction over Coleman’s

defamation claim. See 28 U.S.C. § 1367; Hedges v. Musco, 204 F.3d 109, 123 (3d Cir.

2000).3

       For the foregoing reasons, we will affirm the District Court’s judgment.4



2
  As the Secretary argues, “The ATSA . . . provides that ‘notwithstanding any provision
of law,’ 49 U.S.C. § 44935(e)(2)(A), at a minimum, screeners must ‘possess basic
aptitudes and physical abilities, including color perception, visual and aural
acuity, physical coordination, and motor skills,’ id. § 44935(f)(1)(B), and must ‘meet
such other qualifications as the [TSA Administrator] may establish,’ id.
§ 44935(e)(2)(A)(iv).” Motion for Summary Affirmance at 3-4. As explained in Field,
these provisions evidence Congress’ intent to preclude suits by TSA employees under the
Rehabilitation Act and the ADA. 663 F.3d at 511-12.
3
  Before dismissing a deficient complaint with prejudice, a court generally must inform
the plaintiff that he has leave to amend within a set time period. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). But such leave need not be
granted where amendment would be futile. See id. Due to the preclusive effect of the
ATSA, it appears that any amendment would have been futile. Further, this was already
Coleman’s second attempt to bring suit on the same factual basis.
4
 In his complaint, Coleman contends that he should have been granted a hearing and
should have been appointed counsel. But because the District Court lacked jurisdiction,
neither of these things was warranted.
                                           4